Citation Nr: 1639591	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bipartite patella of the left knee.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 6, 1969 to October 5, 1971, May 1, 1982 to May 15, 1982, from August 2, 1985 to November 3, 1985, from May 13, 1990 to June 12, 1990, and May 1, 1992 to May 9, 1992.  The Veteran also has additional reserve duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah by a special processing unit.  The matter was subsequently transferred to the RO in San Diego, California.  

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in January 2016 for additional development.  That development has been completed and the appeal has been returned to the Board for further adjudication.

Further, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

As discussed above, the Board remanded this claim in January 2016.  Among other things, the AOJ was directed to procure an addendum opinion indicating whether the Veteran's bipartite patella is a congenital defect, and if so, opining whether it resulted in any other condition of the left knee.  An addendum opinion discussing the Veteran's bipartite patella was completed in February 2016, and the examiner indicated that the Veteran's bipartite patella is a congenital defect.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, a review of the February 2016 VA addendum opinion reveals that this opinion is not responsive to the opinion requested in the January 2016 Board remand decision.  That particular opinion, described above, was requested to determine whether the Veteran's left knee bipartite patella had incurred a superimposed injury during service.  See VAOPGCPREC 82-90.  Accordingly, on remand a supplemental opinion should be procured.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who completed the January 2016 bipartite patella addendum opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's congenital defect incurred a superimposed disease or injury that resulted in any other condition of the left knee.

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's service treatment records, including a left knee contusion noted in a September 1970 treatment record; and

ii. The Veteran's lay statements, including the December 2003 lay statement identifying a December 1969 injury and 1980 injury.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




